 THE GREAT ATLANTIC & PACIFIC TEA COMPANY623Accordingly we shall direct an election in a voting group consistingof all technicians A, B, and C employed in the Employer's generatingstations at Dresser, Edwardsport, Noblesville, and Wabash River, inorder to accord these employees an opportunity to express their de-sires as to whether they wish to be added to the established unit nowrepresented by the IBEW. If these employees select the IBEW astheir bargaining agent, they will be taken to have indicated a desireto be included in the existing unit, and the IBEW may bargain forsuch employees as part of that unit. If a majority of them voteagainst the IBEW they will be taken to have indicated their desire toremain outside the existing unit, and the Regional Director will issuea certification of results of election to that effect.[The Board dismissed the petitions in Cases Nos. 35-RC-1015,35-RC-1016, and 35-RC-1021.][Text of Direction of Election omitted from publication.]THE GREAT ATLANTIC & PACIFIC TEA COMPANYandRETAIL FOODCLERKS UNION, LOCAL1500 RCIA, AFL,PETITIONERandFooDHANDLERS' LOCALS 400&489 AND AMALGAMATED MEAT CUTTERS &RETAIL FOOD STORE EMPLOYEES LOCAL342,AFFIL. AMALGAMATEDMEAT CUTTERS&BUTCHER WORKMEN OF N.A.,AFL.Cases Nos.2-RC-6898,2-RC-6899, and 2-RC-6900.February 15,1955Decision,Order,and Direction of ElectionPursuant to a stipulation for certification upon consent electionexecuted August 3, 1954, an election by secret ballot was conductedon September 15, 1954, under the direction and supervision of theRegional Director for the Second Region among employees in the stip-ulated unit.The tally of ballots furnished the parties after the elec-tion shows the following :Approximate number ofeligible employees------------------------ 6, 500Void ballots---------------------------------------------------6Votes cast for Retail Clerks Union, Local 1500, RCIA-AFL--------- 1,942Votes cast for Amalgamated Food Handlers Union, Locals 342, 400,489, AFL -------------------------------------------------- 2,409Votes against participating labor organizations----------------------131Valid votes counted-------------------------------------------- 4,482Challengedballots----------------------------------------------210Valid votes counted pluschallengedballots------------------------ 4, 692On September 22, 1954, the Petitioner filed timely objections to con-duct affecting the results of the election.Pursuant to Board Rulesand Regulations, the Regional Director conducted an investigation ofthe objections, and on December 3, 1954, issued and duly served uponthe parties his report on objections recommending that the objections111 NLRB No. 106. '624DECISIONS-OF NATIONAL LABOR 'RELATIONS BOARDbe dismissed and that the Intervenors be certified. - The Petitionerfiled timely exceptions to the report on objections, the Intervenors filedreply to Petitioner's exceptions, and the Employer filed a statement insupport of the Regional Director's report.The Board has considered the report on objections, the exceptions,the Intervenor's reply, the Employer's statement, and the entire recordin thiscase,and finds : -1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All store grocery departmentemployees in the Employer's stores ii Kings, Queens, Bronx, NewYork, Nassau, Suffolk, Westchester, Putnam, and Dutchess Counties,served by the Employer's Bronx, Brooklyn, and Garden City ware-houses, excluding store managers, assistant store managers, meat de-partment employees, employees working less than 20 hours per week,guards, watchmen, professional employees, and supervisors as definedin the Act.5.The Regional Director recommended that the four objectionsfiled by the Petitioner be dismissed.For the reasons stated in the re-port on objections, we adopt the findings and recommendations of theRegional Director as to the objections 1, 3, and 4, and accordingly dis-miss these objections.However, we do not agree with the RegionalDirector's ultimate conclusion and his recommendation as to objection2, the merits of which are discussed below.There were no exceptions filed to the pertinent facts found by theRegional Director : On the day of the election, before the arrival ofthe Board traveling election team, District Supervisor Harris ad-dressed groups of assembled employees during their working hours oncompany premises.He spoke in at least 9 instances at 8 differentstores to groups ranging from 3 to 10 employees. From 60 to 80 em-ployees were thus addressed.'The subject of the speeches was theBoard election to be held that day. In all instances but one, Harrisurged the employees to vote for the Intervenors; and in that contexthe told 5 employee groups at 5 stores that there would be a pay raise.Harris' district supervision embraces 10 stores employing 162 em-ployees.In the 8 stores at which Harris delivered his speeches, there'The Regional Director found that "Harris talked to between 60 and 80 employees onthe day of the election,"although he cited specific instances involving only 46 employees- THE GREAT ATLANTIC &,PACIFIC'TEA COMPANY625were employed 138-employees eligible to vote in the election. Involvedin the election were 6,373 employees at 396 stores of the Employer,under 38 district supervisors.The Regional Director found that these speeches by Harris were"planned and systematic and, regardless of thecontent of his remarks,fell squarely within thePeerless Plywoodrule."'However, the Re-gional Director ruled in favor of the Employer's contention that theelection should not be set aside, because Harris' speeches were"de minimisor isolated in the context of the entire election."Hebased his conclusion upon the reasoning that "where the total numberof employees directly affected by thePeerless Plywoodconduct consti-tute but a small percentage of the eligible employees, no warrant existsfor setting aside the election."We do not agree with the Regional Director'sde minimisformula,nor with his conclusion that an exception to thePeerless Plywoodrulemay be made in the circumstances of this case.The rule inPeerless Plywoodwas stated as follows :Accordingly, we now establish an election rule which will be ap-plied in all election cases.This rule shall be that employers andunions alike will be prohibited from making election speecheson company time to massed assemblies of employees withintwenty-four hours before the scheduled time for conducting anelection.Violation of this rule will cause the election to be setaside whenever valid objections are filed.The essential position of the Employer and the Regional Directoris that the Board, in each case, should measure the effect ofPeerlessPlywoodviolations to determine the degree of influence upon the eli-gible employees in the unit as a whole. This view, in our opinion,ignores both the purpose and the concept underlying thePeerless Ply-woodrule, which is to provide a preliminary condition and safeguardso that the election may be held in an immediate atmosphere conduciveto a free expression by the employees.As the Board stated in thePeerless Plywoodcase :This rule is closely akin to, and no more than an extension of,our long-standing rule prohibiting electioneering by either partyat or near the polling place.We have previously prescribed spacelimitations, now we prescribe time limitations as well.This rulearises from the same concept and has the same purpose of keepingour elections free.Violation of thePeerless Plywoodrule, as in the case of improperelectioneering,' constitutes ground for setting aside an election, en-* Peerless Plywood Company,107 NLRB 427.s Continental CanCo., 80 NLRB 785. See also, e. g.,Higgins,Inc.,106 NLRB 845 (useof sound trucks outside polling area) ; cf.Allied Electric Products,Inc.,109 NLRB 1270(use for preelection propaganda purposes of altered facsimiles of Board official ballot). 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDtirely apart from the considerations which accompany findings of spe-cific interferences with an election 4 It is sufficient thatPeerless Ply,woodspeeches tend to prevent a free election; the actual effect uponthe voters in any case-even if it could be measured-is not material .5Nor is it necessary that such conduct affect enough employees tochange the election result.' It may be noted, however, that the num-ber of eligible voters in the 8 stores in which speeches were made wassufficient to have affected the election result.Our dissenting colleague has apparently overlooked the critical por-tion of thePeerless Plywooddecision, quoted immediately above, aswell as other portions of that case, in all of which the Board made itclear that it was laying down a ground rule of general applicabilityfor the conduct of elections.The present position of our colleague,we believe, is incompatible with what was actually said and held inPeerless Plywood,and in the later cases which applied the rule. Thereis no room for equivocation, for example, in the statement inPeer-lessPlywoodthat-"Violation of this rule will cause the election tobe set aside whenever valid objections are filed."Our colleague pro-poses that thePeerless Plywood test-"shouldbe whether, under thecircumstances of the particular case ... the conduct complained of wasreasonably calculated to interfere with the election."[Emphasis sup-plied.]Such a test does not comport with the concept of a Boardelectioneering rule; and it would, in our judgment, severely adulteratethePeerless Plywoodrule, as it has heretofore been defined and ap-plied.We see no middle ground.Contrary to our colleague in his dissent, we find nothing in the thor-oughly considered and carefully expressedPeerless Plywooddecisionwhich requires under the rule that the type of preelection speech pro-scribed be "more or less formalized."Nor do the facts in this casewarrant the characterization of Harris as a "minor" official in relationto the employees to whom he spoke or of Harris' speeches as "informal."It is plainly evident that his speeches were, as found by the RegionalDirector, "planned and systematic," and that they conveyed substan-tially the samemessageto all the employees addressed, timed, and cal-culated to influence their votes in favor of the Intervenors.Nor wouldwe construe the term "massed assemblies" in the statement of thePeer-less Plywoodrule as necessarily limited to all or most of the unit em-ployees, or to any certain proportion of them, or to an assemblage ofsuch employees whose votes would affect the outcome of the election.4 The Liberal Market,Inc., 108NLRB 1481.Is thus to be distinguished.That case in-volved no allegationof the breachof a Board election rule, as here.5 Peerless Plywood Company,107 NLRB427, which states in part : ". . . the deliveryof such speeches on the eve of the election tend to destroy freedom of choice and establishan atmosphere in which a free election cannot be held."9 SeeNew York Shipping Association and Its Members,108 NLRB 135(hearing officer'sreport);Repeal Brass Manufacturing Company, 109NLRB 4. THE GREAT ATLANTIC & PACIFIC TEA COMPANY627Bearing inmind particularly the type of chain retailbusiness hereinvolved, we consider the term "massed assemblies"as properly em-bracing each of the 9 groups of 3 to 10 employeesat 8 separate storesaddressed by Harris, equally as it wouldall these employeeshad theybeen addressedby Harrisin a singlegroup.?Our dissenting col-league's statementthat our decision implies thatPeerless Plywoodisviolated ifa foreman or union steward in a plant speaks to 1 or 2 em-ployees inthe plant within 24 hoursof the election,ispatentlyfarfetched.Like the Regional Director, we reject as without merit the Em-ployer's argument that the effect of thePeerless Plywoodspeecheshereinwas neutralizedby its distributionto employees before the elec-tion of a neutrality notice, and its instruction to supervisors to complywith the Employer's policy stated therein.The neutrality notice didnot contain any language to coverPeerless Plywoodspeeches, andwould not in any event serve to eradicate the nineinstancesof violationby a regional supervisor of this well-established election rule.Accordingly, as we find merit in Petitioner's objection 2, we shallset asidethe election and direct the holdingof a new election .8[The Board set aside the election.][Text of Direction of Election omitted from publication.]CHAIRMAN FARMER, dissenting :The majority members are setting aside an election conducted, aftera great deal of expense and effort, among approximately 6,500 employ-ees in almost 400 separate stores scattered over many square miles,because one of the Employer's minor officials, contrary to instructionspublicized to employees, spoke about the election to employees at 8 ofthe stores having 138 employees a short time before the employees inthese stores were scheduled to vote.The Intervenor received a plu-rality of almost 500 votes.The 100 votes cast by the employees in the8 stores affected were not sufficient in numbers to affect the outcome ofthe election.Nevertheless, contrary to the recommendation of theRegional Director, the majority is nullifying the election results anddirecting a new election. I disagree.There are two issues posed to the Board: (1) Whether the talks byDistrict Supervisor Harris to small groups of employees at 8 of the10 stores within his jurisdiction violated thePeerless Plywoodrule;and (2) whether, assuming that they did violate that rule, the viola-7 See, e.g.,The AmericanThermos Bottle Company,107 NLRB 1570;Ottenheimer Bros.Mfg. Co., Inc.,109 NLRB 183.8 Although Member Murdockdissentedfrom the adoptionof thePeerless Plywoodrule,so long as it remainsBoard law he agrees it is properly applied toset aside this electionwithout regard to other possible approaches.344056-55-vol. 111-41 X628DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions had sufficient possible impact upon the election to justify settingit aside.Harris spoke about the election to approximately 50 of the 6,500employees in the unit in groups which varied in size from 3 to 10employees.The majority says that, regardless of content, these talksviolated thePeerless Plywoodrule because they were made on companytime within 24 hours of the election.The majority is placing a con-struction upon thePeerless Plywoodrule which I, for one, did notenvisage when the rule was enunciated.In thePeerless Plywoodcase, the Board said that employers andlabor organizations are "prohibited from making election speeches oncompany time tomassed assembliesof employees within twenty-fourhours before the scheduled time for conducting an election," becauselast-minute speeches "delivered tomassed assembliesof employees oncompany time have an unwholesome and unsettling effect and tend tointerfere with that sober and thoughtful choice which a free electionis designed to reflect. . . . Such a speech, because of its timing, tendsto createa mass psychologywhich overrides arguments made throughother campaign media. . . ." [Emphasis supplied.]As the abovequotation makes clear what the Board was seeking to strike down inthePeerless Plywoodcase was the more or less formalized address tomassed audiences, because talks made to such groups generatea massreactionwhich is hostile to individual thinking and judgment.The24-hour rule was intended to allow time for the dissipation of thisundesirable effect.But informal talks to individual employees or tosmall groups of employees by a minor supervisor, as in this case, donot create a mass psychology in the listeners.There is no need there-fore for prescribing a 24-hour period for the elimination of a non-existent effect.ThePeerless Plywoodrule was never intended toauthorize the setting aside of an election because a foreman or a unionsteward may have made noncoercive statements about the election to1 or 2 employees at their places of employment during the day beforethe election.Yet, that appears to be the implication of the majority'sholding in this case.I recognize, of course, that questions of more or less difficulty willarise in determining whether particular discussions with employeestake on the character of speeches to massed audiences or whether theypartake more of informal communications between supervisors andemployees, which I had always assumed, and indeed the Board haslong held, to be privileged so long as they were noncoercive. The taskof drawing the line between that which is prohibitedby Peerless Ply-woodand that which is not will not always be easy, and some of thosedifficulties are present in this case.Nevertheless, I do not think thatthe answer is to be found in extending the rule to prohibit all com-munication between an employer or a union and the employees on THE GREATATLANTIC &PACIFIC TEA COMPANY629company time during the 24-hour period. This is a much harsher re-sult than ever flowed from theBonwit Tellerrule.Although the Regional Director found that Supervisor Harris'talks to employees violated thePeerless Plywoodrule, he neverthelessdid not recommend that the election be set aside, because he felt thatthe violations were "isolated in the context of the entire election." Itis easy to perceive why the Regional Director reached this conclusion.The employees in each of the approximately 400 stores voted on thesame day.Harris' talks took place on the day of the election andshortly before the employees at the stores affected were scheduled tovote.Because of the separation of the stores and the short period inwhich the election was held, the inference appears legitimate that em-ployees in the stores outside of stores immediately affected wereunaware of Harris' talks.Certainly that seems to have been the con-clusion of the Regional Director who supervised the election and madean exhaustive investigation of the objections.Even if we should assume that the Employer haft committed a tech-nical violation of thePeerless Plywoodrule, the effect given to that vio-lation by the majority appears to me unduly harsh and unrealistic.AsI understand their position, any violation of that rule, no matter howminor, will automatically call for setting aside an election withoutregard to the possible impact of the violation upon the election. I hadthought that, in theLiberal Marketcase,' the Board had decided thatfor the future it would make only realistic appraisals of the effect ofalleged objectionable conduct upon an election and not "lightly setaside . . . the results of a secret ballot, conducted under Governmentsponsorship and with all the safeguards which have developedthroughout the years. . . ." I agree that the Board,cannot be expectedtomeasure the precise effect of objectionable conduct in decidingwhether to set aside an election.The test should be whether, underthe circumstances of the particular case-and not in a vacuum or inthe abstract-the conduct complained of was reasonably calculated tointerfere with the election under investigation. In this case, becauseof the circumstances, the objectionable conduct cannot be said to havehad the probable effect of interfering with the election.Obviouslythis was the conclusion reached by the Regional Director on the basisof first-hand knowledge gained in supervising the election and in in-vestigating the objections. I agree with him and therefore would, inaccordance with his recommendation, overrule the objections and cer-tify the winning union as bargaining representative.MEMBER PETERSON took no part in the consideration of the aboveDecision, Order, and Direction of Election.9 The Ltiberai Market, Inc.,108 NLRB 1481.